Citation Nr: 0526774	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-12 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a claimed bilateral 
knee disorder.  

2.  Entitlement to service connection for an innocently 
acquired psychiatric disorder claimed as secondary to 
service-connected disability.  

3.  Entitlement to service connection for claimed 
degenerative arthritis of the low back.  

4.  Entitlement to service connection for claimed peptic 
ulcer disease.  

5.  Entitlement to service connection for a claimed right 
hand disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from May 1971 to June 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO.  

Also on appeal were the issues of the propriety of the 
reduction in rating of the veteran's service-connected 
hypertension from 20 to 10 percent, the denial of a 
compensable rating for service-connected erectile 
dysfunction, and the denial of service connection for an eye 
disability.  

The veteran withdrew these matter form appellate 
consideration at his April 2005 videoconference hearing 
before the undersigned Veterans Law Judge.  

The Board notes that the RO characterized the issues of 
service connection for degenerative arthritis of the low 
back, peptic ulcer disease, and a right hand disorder as new 
and material evidence matters.  See 38 C.F.R. § 3.156 (2004) 
(finally decided claims may only be reopened with the 
submission of new and material evidence).  

An appeal consists of a timely filed Notice of Disagreement 
and, after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal.  38 C.F.R. § 20.200 (2004).  

A Notice of Disagreement must be filed within one year from 
the date that the agency of original jurisdiction (in this 
case the RO) mails notice of the determination.  Otherwise, 
the determination becomes final.  The date of mailing of the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 C.F.R. § 20.201(a) (2004).  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if the appeal is not perfected as prescribed in 
38 C.F.R. §§ 20.302 20.1103.  

In the instant case, the RO denied service connection for a 
right hand disorder by June 2000 rating decision.  Notice of 
the RO's determination is dated that month.  The RO again 
denied service connection for a right hand disorder by March 
2002 rating decision under a review pursuant to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  

Via the March 2002 rating decision, the RO also denied 
service connection for peptic ulcer disease and for 
degenerative arthritis.  Notice of the foregoing is dated in 
March 2002.  

In February 2003, the veteran filed a claim of service 
connection for several disabilities including those discussed 
in the paragraph hereinabove.  

As the veteran filed this document within the appellate 
period, the Board considers it a Notice of Disagreement with 
respect to the issues of service connection for degenerative 
arthritis of the back, a right hand disability and peptic 
ulcer disease.  See 38 C.F.R. §§ 20.200, 20.201, 20.302.  

Thus, the Board need not address the question of finality of 
the RO's determinations regarding these issues and whether 
new and material evidence, sufficient to reopen the finally 
decided claims, has been received.  38 C.F.R. §§ 3.156, 
20.201, 20.1103.  

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay v. 
Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 
F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 
(Fed. Cir. 2000).  

Accordingly, the Board will not penalize the veteran for 
failing to observe a technicality, that is, expressing 
disagreement with RO determinations via a newly filed claim 
as opposed to a formally titled Notice of Disagreement.  

The issues of service connection for a bilateral knee 
disorder, degenerative arthritis of the low back, a right 
hand disorder, and peptic ulcer disease are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDING OF FACT

The currently demonstrated depressive disorder is shown as 
likely as not to be related to the veteran's service-
connected disabilities.  



CONCLUSIONS OF LAW

By extending the benefit of the doubt in the veteran, his 
disability manifested by depression is proximately due to or 
the result of his service-connected disabilities.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION


VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under VCAA, with respect 
to the issue of entitlement to service connection for 
depression claimed as secondary to service-connected 
disabilities.

To the extent that the action taken hereinbelow is favorable 
to the veteran, the Board finds that VA has fulfilled any 
development duties under VCAA.  Any defect in this regard 
must be considered to harmless.  


Factual Background 

The service medical records make no reference to complaints 
or findings of depression.  

Service connection is currently in effect for hypertension 
and for erectile dysfunction.  The Board notes that the 
veteran suffers from other serious health conditions such as 
diabetes mellitus, obesity and peptic ulcer disease.  

On November 2004 VA psychiatric examination report, the 
examiner indicated that the veteran suffered from symptoms of 
depression and that such symptoms were not directly related 
to service-connected hypertension.  

In a December 2004 letter, G.B. Neal, M.D., the general 
practitioner who had been treating the veteran for many 
years, stated that the veteran had developed depression and 
was being treated with Prozac.  

Further, Dr. Neal asserted that the depression was directly 
related to the veteran's erectile dysfunction and 
hypertension.  The veteran, in particular, had chronic 
adjustment disorders.  

At his April 2005 hearing, the veteran testified that Dr. 
Neal had diagnosed depression and that he had been taking 
Prozac for two years.  He also testified that Dr. Neal had 
been his primary care physician for years.  


Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.


Discussion

Initially, the Board will address the question of whether the 
veteran suffers from depression.  Dr. Neal diagnosed 
depression, and the VA examiner found only symptoms thereof.  

The evidence does not reflect that Dr. Neal has any specific 
training in psychiatry.  The VA examiner, likewise, is not 
shown to be a psychiatrist.  

Thus, because neither doctor is shown to have a particular 
expertise in the field of psychiatry, the Board finds both 
opinions regarding the veteran's psychiatric status to be of 
equal weight.  Thus, given that the veteran is shown to be 
taking medication for the depression, the Board finds that he 
currently suffers from a disability manifested by depression.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

A present disability is a necessary, if not sufficient, 
condition for the granting service connection.  Gilpin, 
supra.  In addition to a current disability, the evidence 
must reflect a nexus between that disability and service or 
another service-connected disability in order for service 
connection to be granted.  38 C.F.R. §§ 3.303, 3.310.  

The evidence is conflicting as to the origin of the veteran's 
depression.  The VA examiner and Dr. Neal have reached 
opposing conclusions.  

As such, the Board finds the evidence to be in relative 
equipoise on this point.   By extending the benefit of the 
doubt to the veteran, he must prevail as to this matter.  
Service connection for depression as secondary to the 
service-connected hypertension and erectile dysfunction is 
granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 
supra; see also 38 C.F.R. § 3.310.  



ORDER

Service connection for a disability manifested by depression 
is granted.  



REMAND

The veteran asserts that his current low back, knee and hand 
disorders are related to the duties he performed in his 
military occupational specialty during service.  

The Board is of the opinion that a VA medical examination 
must be scheduled in order to determine whether the veteran 
suffers from a low back, knee or right hand disorders and 
from peptic ulcer disease due to service.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The veteran should be afforded a VA 
examination to determine whether he 
suffers from a low back disability, a 
bilateral knee disability, a right hand 
disability, and/or peptic ulcer disease.  
If so, the examiner should comment on the 
likely etiology of each claimed disorder.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  A rationale for 
all opinions and conclusions must be 
provided.  The examiner should refrain 
from speculation, and all opinions are to 
be based upon facts ascertainable from 
the record.  

2.  Then, the RO should readjudicate the 
issues remaining on appeal.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case, which reflects consideration of all 
additional evidence, and the opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


